Citation Nr: 9906795	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946, October 1947 to January 1950, December 1950 to August 
1951, and December 1952 to December 1956.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a September 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the claim of service connection 
for a neck disability.  A notice of disagreement was 
submitted in August 1995.  A statement of the case was issued 
in September 1995, and the substantive appeal was filed that 
November.  In May 1996, the veteran appeared and testified 
before a hearing officer at the RO.  


FINDINGS OF FACT

There is no competent evidence of record that establishes a 
nexus between an injury during service and current findings 
related to the cervical spine. 


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a neck disability.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include entrance 
examination reports from January 1945, October 1950, December 
1950, and December 1952, all of which reflect findings of a 
normal spine.  The separation examination reports of July 
1946, January 1950, August 1951, and November 1956 are also 
negative for any abnormalities of the spine.  The history of 
a head injury from a bottle in 1949, was noted on the August 
1951 examination report.  The resultant scar is also referred 
to in the records.  

In a letter dated in June 1997, Dr. Stephen A. Kashuba 
reported that he treated the veteran from 1965 to 1968 for 
low back and cervical pain.  The twenty-eight treatments 
consisted of manipulation.  

The veteran's complaints and treatment of neck pain are noted 
in VA treatment records dated in 1982.  

A VA discharge summary of hospitalization for a period 
between June and July 1991, reflects diagnoses of cervical 
and lumbar spondylosis with degenerative osteoarthritis and 
disc disease at level C5-C6, L4-5, and history of lumbar 
laminectomy.  It was noted that the veteran had a 40 year 
history of low back pain with arthritis, including the 
performance of a laminectomy in 1973 for degenerative disc 
disease.  He gradually developed pain in his neck and general 
joints, especially both knees, with history of injury.  

When hospitalized at a VA facility in November 1993, the 
veteran was diagnosed with degenerative disc disease of the 
cervical spine.  It was noted that the veteran had been 
experiencing increased neck and back pain, as well as pain 
radiating into the right leg.  It was mentioned that he was 
status post lumbar laminectomy, and that he had a history of 
back injuries during service.

During his personal hearing in May 1996, the veteran 
recounted the injury to his head during service.  In July 
1949, someone hit him with a duffel bag full of bottles, 
resulting in a laceration of the right ear.  He feels that 
the current problems with his neck, such as limited motion 
and pain, are the result of the head injury in 1949.  He 
sought treatment at the VA around the late 1950s or early 
1960s, and was given Tylenol and another medication for 
arthritis.  In the 1960s, he was treated by a chiropractor 
for problems with his neck and back, but the records were not 
available.  He takes Tylenol for pain relief, and at one time 
used Motrin.  He has also been given a TENS unit.  VA has 
been his primary care provider since his separation from 
service, including his treatment for arthritis.  While on a 
visit to Arizona in 1995, he sought treatment at a VA 
facility.  The physician suggested conducting an MRI, but the 
procedure was not undertaken due to the veteran's 
claustrophobia.  

In September 1997, there was mention of the veteran's neck 
problem on evaluation for migraines.  In December 1997, he 
complained of a pinched nerve in his neck, and was issued a 
thermal pad and cervical slumber pillow.  Entries from the 
1990s also reflect that a cervical collar was issued.  

Pursuant to a claim unrelated to this appeal, a VA 
examination was conducted in July 1998, and the report 
reflects findings related to the cervical spine.  On 
examination, the cervical spine demonstrated 30 degrees 
flexion, 20 degrees extension, and 10 degrees lateral flexion 
bilaterally.  Reflexes in the upper and lower extremities 
were present, and there was no dermatomal mapping.  However, 
a diagnosis was not provided.  

Legal Analysis

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998).  
Certain chronic diseases, including arthritis, will be 
presumed to have been incurred during service, if manifested 
to a compensable degree within the year after service.  
38 C.F.R. §§ 3.307, 3.309 (1998).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a neck disability.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well-grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well-grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records.  Here, the evidence 
demonstrates that the veteran currently suffers from a neck 
disability.  The medical records reflect treatment for 
complaints of neck pain, and degenerative disc disease of the 
cervical spine have been noted in treatment records dated in 
the 1990s.  Therefore, the first requirement for a well-
grounded claim has been met.  

The Board also finds that the evidence is sufficient 
regarding the events the veteran states occurred during his 
active period of service.  Normally, where the issue is 
factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including the 
veteran's solitary testimony may constitute sufficient 
evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Therefore, the veteran's recollections are sufficient to show 
that he sustained a head injury during service.  Furthermore, 
the head injury is referred to in the service medical 
records.  However, the Board finds that the medical evidence 
does not provide the required nexus between the injury 
sustained during service and the current condition. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Other than the diagnoses reported, the 
evidence is void of express or implied opinions from medical 
professionals that the current condition was somehow caused 
by or related to injuries sustained during service, 
particularly the head injury in 1949.  Absent such opinions, 
only several inferences can be drawn from the medical 
evidence of record.  One, is that the veteran initially 
sought treatment after service for cervical pain in the late 
1950s or early 1960s, years after his separation from 
service.  The second is, that a diagnosis of degenerative 
disc disease was not made until the 1990s, also many years 
after his separation from service and the presumptive period 
prescribed by the applicable regulation.  Therefore, the only 
evidence in support of a nexus between injuries sustained 
during service and the current condition, consists of the 
veteran's lay statements.  

The assertions of a lay party on matters of medical causation 
of a disease or disability are not sufficient to make a claim 
well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the veteran's assertions that there is a nexus 
between the inservice head injury and his current condition 
do not constitute competent medical evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

The veteran argues that the Board should remand the case to 
the RO, presumably to obtain a medical examination and nexus 
opinion, because various provisions in VA ADJUDICATION PROCEDURE 
MANUAL M21-1 require that a claim be "fully developed" 
before a determination is made as to whether it is well 
grounded.  See Part III,  1.03a, and Part VI,  1.01b, 
2.10f.  The full development these provisions call for seems 
to be triggered by a "reasonable probability" of a well-
grounded claim ( 1.01b), or a claim which is "potentially 
plausible on a factual basis" ( 2.10f).  On the facts 
presented in this case-a simple injury without recorded 
effect in 1949 (other than a scar), followed many years later 
by degenerative disease in the cervical spine-the Board 
finds no such "potential plausibility" or "reasonable 
probability."  And the Board finds that "potentially 
plausible" cannot be so broad as to encompass every claim, 
because to do so would render the statutory scheme of 
38 U.S.C.A. § 5107 a nullity.  See Meyer v. Brown, 9 Vet. 
App. 425, 434 (1996).  Finally, the Court has not held that 
these provisions are substantive law and therefore binding on 
the Board.

Although where claims are not well-grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the September 1995 statement of the case.  
Furthermore, by this decision, the Board is informing the 
veteran of evidence which is lacking and necessary to make 
this claim as set forth above well-grounded.  There is no 
prejudice to the appellant in denying the claim as not well-
grounded even though the RO decision was on the merits, 
because the "quality of evidence he would need to well 
ground his claim or to reopen it would seem to be...nearly 
the same..."  Edenfield v. Brown, 8 Vet. App. 384 (1995)(en 
banc).  Compare Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
obtain further consideration of the matters on appeal before 
the Board, the veteran may file a claim supported by medical 
evidence connecting his inservice injuries to the current 
conditions affecting his cervical spine.  


ORDER

The claim of entitlement to service connection for a neck 
disability is not well grounded, and the appeal is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


